United States Court of Appeals
                     For the First Circuit

No. 11-1208

        YOMAR VÁZQUEZ-FILIPPETTI; LUZ E. FILIPPETTI-PÉREZ;
     MARLYN VÁZQUEZ-FILIPPETTI; YOHANNIE VÁZQUEZ-FILIPPETTI,

                     Plaintiffs, Appellants,

                               v.

        COOPERATIVA DE SEGUROS MÚLTIPLES DE PUERTO RICO,

                      Defendant, Appellee,

    BANCO POPULAR DE PUERTO RICO; FEDERAL INSURANCE COMPANY;
   JOSÉ TORO-RODRÍGUEZ; FÉLIZ TORO-RODRÍGUEZ; CECILA PETITÓN-
           GARCIA; CONJUGAL PARTNERSHIP, TORO-PETITÓN,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                   Howard, Lipez and Kayatta,
                        Circuit Judges.


     David W. Roman, with whom Jose Luis Ubarri, Ubarri & Roman,
Luis R. Mena-Ramos and Luis R. Mena-Ramos Law Offices were on
brief, for appellants.
     Raymond M. Pérez Brayfield, with whom R. Pérez Brayfield Law
Offices was on brief, for appellee.


                          July 15, 2013
           HOWARD, Circuit Judge.     The plaintiffs-appellants were

awarded six million dollars in damages for injuries sustained in an

automobile accident.    Defendant-appellee Cooperativa de Seguros

Múltiples de Puerto Rico ("Cooperativa") had issued an automobile

liability insurance policy that provided coverage for the accident

in the amount of $100,000.    The question before us concerns the

extent of Cooperativa's responsibility for postjudgment interest.

                                 I.

A.   Procedural Background

           Yomar Vázquez-Filippetti was standing on a sidewalk

withdrawing money from an ATM when José Toro-Rodríguez, driving a

1996 Mercury Grand Marquis, struck her from behind.          Vázquez

sustained severe injuries as a result, including the loss of her

right leg. Toro was insured under a policy written by Cooperativa,

to a limit of $100,000 for bodily injury to any one person.      The

car belonged to Toro's brother, Félix Toro-Rodríguez, who was the

named insured.

           Vázquez, her mother, and two siblings brought a diversity

action in the United States District Court for the District of

Puerto Rico against the Toro brothers, Cooperativa, and the bank

that owned the ATM.     The plaintiffs alleged that the bank had

negligently designed its ATM facility, and that the remaining

defendants were liable for Toro's negligent driving.         A jury

returned a verdict for the plaintiffs, awarding them a total of six


                                -2-
million dollars in damages.            The jury apportioned seventy-five

percent of the liability to the bank and twenty-five percent to

Cooperativa and its insureds.

               The district court entered judgment for the plaintiffs on

March 22, 2005.            Consistent with the jury's apportionment of

liability, the bank was ordered to pay four-and-a-half million

dollars and Cooperativa and its insureds one-and-half million

dollars.       The judgment was amended on August 16, 2005 to specify

that the defendants were jointly and severally liable for the full

amount of the judgment.

               Cooperativa and its insureds did not appeal the judgment.

On September 29, 2005, Cooperativa paid into the court $75,000, the

remainder of its policy limit.1          The plaintiffs responded with an

"emergency motion that notice be taken of the waiver of insurance

policy limits" by Cooperativa.          Before the district court reached

the merits of that motion, the bank filed an appeal of the

substantive verdict.         We reversed the judgment against the bank on

sufficiency-of-the-evidence grounds.            See Vázquez-Filippetti v.

Banco Popular de P.R., 504 F.3d 43 (1st Cir. 2007).

               With the bank out of the picture, the plaintiffs renewed

their       efforts   to   hold   Cooperativa   responsible   for   the   full

judgment, despite its $100,000 policy limit.             They argued that



        1
       Cooperativa had already paid $25,000 to Vázquez's father to
settle a state suit arising out of the same accident.

                                       -3-
Cooperativa had waived its policy limit by failing to raise the

issue in a specific and timely manner. The district court rejected

that contention as being belied by the record.        The plaintiffs

appealed the ruling, and we affirmed.     See Vázquez-Filippetti v.

Cooperativa de Seguros Múltiples, No. 08-2431 (1st Cir., Dec. 21,

2009).

            In the meantime, the district court amended the judgment,

holding the Toro brothers and Cooperativa liable for the six

million dollars in damages.2    After losing the battle to set aside

the policy limit, the plaintiffs sought to compel Cooperativa to

pay postjudgment interest on the full six-million-dollar judgment.

The court denied the motion on the grounds that it was untimely,

and that the policy did not provide coverage for postjudgment

interest.    This order is the subject of the instant appeal.




     2
       This most recent amended judgment provides that the Toro
brothers and Cooperativa are "jointly and severally liable to
Plaintiffs for the full amount of the Judgement." The judgment was
entered three days after the district court denied the plaintiffs'
motion to set aside Cooperativa's policy limit. To the extent that
the judgment can be read to suggest that the plaintiffs could
nonetheless collect the full judgment from Cooperativa, an argument
that the plaintiffs do not make, for aught that the record
discloses, this is a clerical error subject to correction at any
time pursuant to Fed. R. Civ. P. 60(a). See Bowen Inv., Inc. v.
Carneiro Donuts, Inc., 490 F.3d 27, 29 (1st Cir. 2007) ("A motion
under [Rule 60(a)] is appropriate where . . . the judgment failed
to reflect the court's intention.") (internal quotation marks
omitted).

                                 -4-
B.    Cooperativa's Policy

            The relevant terms and conditions of Cooperativa's policy

are as follows.3      The policy's "Part A--Civil Liability Coverage"

contains    two    relevant   sections.   The   first   section,   titled

"Insurance Agreement," obligates Cooperativa to:

       pay the damages for "bodily harm" or "property damages"
       for any "insured" that is legitimately liable as a result
       of the automobile accident. The damages include the pre-
       sentence   interest   that   is   ordered   against   the
       "insured"[.]   [W]e will payout or defend, as we deem
       appropriate, any claim or legal complaint that requests
       the payment of these damages.       In addition to our
       liability limit, we will pay all the defense costs in
       which we may incur. Our duty to payout or defend ends
       when our liability limit has been exhausted regarding
       this coverage.

The    following    section--"Supplementary     Payments"--provides   in

pertinent part:

       In addition to our liability limits, we will pay . . . on
       the "insured's" behalf . . . . [t]he interests accrued
       after having issued a ruling in any judicial claim we
       defend. Our duty of paying interests ends when we offer
       to pay the corresponding part of the ruling that does not
       exceed our liability limit for that coverage.

            The term "liability limits" is defined in Part A as

"[t]he liability limit that appears in the Statements for this

coverage[, which] is our maximum liability limit for all the

resulting damages of any automobile accident."       "Liability limits"




       3
      Written in Spanish, the policy is identified as PAP-1193983.
We rely on the certified English translation provided by the
parties.

                                    -5-
for bodily injury are listed in the "Statements" section as

$100,000 for each person and $300,000 for each accident.

                                           II.

                  The      plaintiffs    challenge      the      district      court's

determination           that   Cooperativa   is   not    responsible     for    paying

postjudgment interest.              They argue that, under the policy and the

laws        of    Puerto    Rico,   Cooperativa   is    liable    for   postjudgment

interest on the six-million-dollar judgment from the date of the

entry of the original judgment until it pays such interest in

full.4           In response, Cooperativa maintains that the plaintiffs

forfeited any entitlement to postjudgment interest by failing to

request it in a timely manner. Whether the plaintiffs are entitled

to postjudgment interest presents a legal issue that we review de

novo.        See Radford Trust v. First Unum Life Ins. Co. of Am., 491
F.3d 21, 24 (1st Cir. 2007).

                  To begin, the plaintiffs tell us that the laws of Puerto

Rico require Cooperativa to pay postjudgment interest.                      Yet it is

well established that federal law governs the entitlement to

postjudgment interest in any federal civil suit, including a

diversity suit such as the instant action.                 Tobin v. Liberty Mut.

Ins. Co., 553 F.3d 121, 146 (1st Cir. 2009); Cummings v. Standard

Register Co., 265 F.3d 56, 68 (1st Cir. 2001).                   Section 1961(a) of

the Judicial Code entitles the prevailing party in federal court to


        4
            To date, Cooperativa has not paid any postjudgment interest.

                                           -6-
postjudgment interest "from the date of the entry of the judgment"

at the rate fixed in the statute.               28 U.S.C. § 1961(a).            The

statute aims to "compensate the successful plaintiff for being

deprived of compensation for the loss from the time between the

ascertainment of the damage and the payment by the defendant."

Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 835-36

(1990) (internal quotation marks omitted).               Because postjudgment

interest "follows as a legal incident from the statute providing

for it," Waggoner v. R. McGray, Inc., 743 F.2d 643, 644 (9th Cir.

1984)       (internal   quotation   marks    omitted),    the     court   has    no

discretion to deny it.5

               The district court denied the plaintiffs' request for

postjudgment       interest   as    untimely.     The     court    agreed   with

Cooperativa that Local Rule 7.1(b) required the plaintiffs to

request postjudgment interest within ten days of Cooperativa's

deposit of the policy limit.          Because they did not seek interest

until June 2010, nearly five years after Cooperativa deposited the

funds, the court held that the plaintiffs waived any entitlement

thereto. We disagree. The cited rule relates to the timeliness of

an objection to a motion by the opposing party, and says nothing




        5
       Given the mandatory terms of Section 1961, the plaintiffs'
failure to cite the federal statute does not result in a forfeiture
of the statutory entitlement. See Bell, Boyd & Lloyd v. Tapy, 896
F.2d 1101, 1104 (7th Cir. 1990).

                                       -7-
about the time frame for a successful party to request postjudgment

interest.

             Not surprisingly, Cooperativa cites no authority for the

proposition that postjudgment interest is waived absent a timely

objection to a deposit of funds.     Requiring the plaintiffs to take

affirmative steps to preserve their right to postjudgment interest,

when such interest runs automatically by operation of law, makes

little sense in the circumstances of this case.            Indeed, the

prevailing     plaintiff   is   entitled   to   postjudgment   interest

regardless of whether the judgment provides for its payment, United

States v. Michael Schiavone & Sons, Inc., 450 F.2d 875, 876 (1st

Cir. 1971), and even if the plaintiff fails to appeal its omission,

Tinsley v. Sea-Land Corp., 979 F.2d 1382, 1383-84 (9th Cir. 1992).

That the plaintiffs here waited until the extent of Cooperativa's

liability on the judgment became clear does not preclude them from

collecting any postjudgment interest due.

             To determine the extent of Cooperativa's liability for

postjudgment interest, we turn to the language of the policy.       We

interpret the policy in accordance with the laws of Puerto Rico.

Velez-Gomez v. SMA Life Assurance Co., 8 F.3d 873, 875 (1st Cir.

1993).   Article 11.250 of the Puerto Rico Insurance Code provides

that "[e]very insurance contract shall be construed according to

the entirety of its terms and conditions as set forth in the

policy."    P.R. Laws Ann. tit. 26, § 1125.     Absent an ambiguity, we


                                   -8-
must interpret the insurance contract according to its "plain

meaning, as a whole, and in harmony with the general purposes of

the policy."    Jewelers Mut. Ins. Co. v. N. Barquet, Inc., 410 F.3d
2, 16 (1st Cir. 2005).   "If the wording of the contract is explicit

and its language is clear, its terms and conditions are binding on

the parties."    Nieves v. Intercontinental Life Ins. Co. of P.R.,

964 F.2d 60, 63 (1st Cir. 1992).

          The "Supplementary Payments" provision in Part A of

Cooperativa's policy says that, "[in] addition to [the] liability

limits," Cooperativa is responsible for "interests accrued after

having issued a ruling in any judicial claim we defend." This type

of provision is referred to as a "standard interest clause."    See

Fratus v. Republic W. Ins. Co., 147 F.3d 25, 28 (1st Cir. 1998).6

A clear majority of the courts, including the Supreme Court of

Puerto Rico, interpret a standard interest clause as obligating

insurers to pay postjudgment interest on the entire amount of the

judgment against an insured, even though the policy limit may cover

only a portion of the judgment.   Id. at 28-29; see Roldán Medina v.

Serra, 5 P.R. Offic. Trans. 705 (P.R. 1976).



     6
       The district court's docket entry denying the plaintiffs'
motion for postjudgment interest incorrectly stated that "the
policy at issue did not have a 'standard interest clause.'" The
court referred to a concession to that effect by the plaintiffs,
who apparently maintain that view of the policy on appeal. Their
brief makes no reference to the "Supplementary Payments" provision.
Nonetheless, in evaluating the plaintiffs' claim to postjudgment
interest, we cannot ignore the policy's plain language.

                                  -9-
                 The plain terms of the policy leave no doubt that

Cooperativa obligated itself to pay postjudgment interest on the

entire judgment against its insureds, notwithstanding the policy

limit. Cooperativa's insureds are liable for the full six-million-

dollar judgment.7           Accordingly, Cooperativa is responsible for

postjudgment interest on six million dollars.

                 That leaves us to determine the duration of Cooperativa's

obligation to pay postjudgment interest.                  Under section 1961,

postjudgment interest ordinarily begins to accrue as of the date of

the original entry of judgment.           Cordero v. De Jesus-Mendez, 922
F.2d 11, 17 (1st Cir. 1990).             Cooperativa deposited the policy

limit in September 2005, approximately five months after the entry

of the original judgment.         According to the policy, Cooperativa's

"duty       of    paying   interests   ends   when   we   offer   to   pay   the

corresponding part of the ruling that does not exceed our liability

limit for that coverage."         This plainly tells us that Cooperativa

must pay postjudgment interest for the five-month period before it

deposited the policy limit.8


        7
      Although the original judgment obligated the insureds to pay
one-and-a-half million dollars in damages, the judgment was
corrected to indicate that all the defendants bore joint and
several liability for the six-million-dollar judgment. When we
reversed the judgment against the bank, the insureds remained
liable for the full judgment.
        8
       Cooperativa argues that it is not liable for postjudgment
interest for the five-month period because the original judgment
was deficient, as there is no indication that the clerk obtained
the court's approval before entering the judgment, in violation of

                                       -10-
            The plaintiffs argue that the deposit of the policy limit

was insufficient to stop the clock on the accrual of postjudgment

interest because Cooperativa failed to pay interest accrued as of

the date of deposit.         As Cooperativa has yet to pay postjudgment

interest,   the   argument      goes,   interest    on    the   full    judgment

continues to accrue against it. The clear and unambiguous terms of

the policy preclude the plaintiffs' argument.

            To terminate its obligation for postjudgment interest,

Cooperativa had to offer to pay the part of the judgment owed under

its "liability limit for that coverage."           Plainly, "that coverage"

is "Part A--Civil Liability Coverage."        The term "liability limit"

cannot include postjudgment interest, because postjudgment interest

is a "supplemental" obligation under Part A of the policy, "[i]n

addition to [the] liability limits."

            As the surrounding provisions make clear, "liability

limit"   refers   to   the    applicable   policy    limit      for    damages.

Cooperativa's chief obligation under Part A is to pay damages for

bodily injury or property damage until its "liability limit has

been exhausted regarding this coverage."                 The term "liability



Fed. R. Civ. P. 58. Cooperativa makes this argument for the first
time on appeal, and thus we need not consider it. See McCoy v.
Mass. Inst. of Tech., 950 F.2d 13, 22 (1st Cir. 1991) ("It is
hornbook law that theories not raised squarely in the district
court cannot be surfaced for the first time on appeal."). Although
we may affirm the district court's judgment on any basis apparent
from the record, the record is at worst ambiguous. We decline to
assume irregularity under such circumstances.

                                    -11-
limit" is defined in Part A as Cooperativa's "maximum liability

limit for all the resulting damages of any automobile accident," as

provided in the Statements.   "Liability limits" for bodily injury

are listed in the Statements as $100,000 per person and $300,000

per accident. Included in the damages is prejudgment interest. By

contrast, postjudgment interest is not part of the damages but a

separate and independent obligation.      By definition, it is a

"supplementary" payment "[i]n addition to [the] liability limits."

          To conclude, then, that Cooperativa had to pay accrued

postjudgment interest to satisfy payment for the "liability limit"

would eviscerate the plain language of the policy.   The payment of

the policy limit was sufficient under the policy to terminate

Cooperativa's obligation to pay postjudgment interest accruing

after the date of the deposit.9   Other courts interpreting nearly

identical policy language have come to the same conclusion.   E.g.,

Cox v. Peerless Ins. Co., 774 F. Supp. 83, 87 (D. Conn. 1991);

White v. Auto Club Inter-Ins. Exch., 984 S.W.2d 156, 158-59 (Mo.

Ct. App. 1998).10


     9
      Of course, postjudgment interest accrued after Cooperativa's
deposit of the policy limit remains the obligation of Cooperativa's
insureds.
     10
       A previous version of the standard interest clause provided
that the insurer's duty to pay postjudgment interest continued
"until the company has paid, tendered or deposited in court, such
part of such judgment as does not exceed the limit of the company's
liability thereon." Allegheny Airlines, Inc. v. Forth Corp., 663
F.2d 751, 755 (7th Cir. 1981) (internal quotation marks omitted).
Courts interpreting that provision were split as to whether the

                               -12-
           In sum, Cooperativa is responsible for postjudgment

interest for the period between March 22, 2005, the date of the

entry of the original judgment, and September 29, 2005, the date of

the deposit of the policy limit, at the rate provided in section

1961.   Under the plain terms of the policy, once Cooperativa paid

the policy limit into the court, representing the portion of the

judgment   owed   under   the   policy,   its   duty   to   pay   additional

postjudgment interest abated even though it had not paid interest

accrued to that point.

                                   III.

           For the aforementioned reasons, we reverse the denial of

the plaintiffs' request for postjudgment interest and remand for

further proceedings not inconsistent with this opinion.



insurer had to pay accrued postjudgment interest in addition to the
policy limit in order to stop further accrual of interest. Compare
id. at 755, 756, S. Gen. Ins. Co. v. Ross, 489 S.E.2d 53, 56-57
(Ga. Ct. App. 1997), and Levin v. State Farm Mut. Auto. Ins. Co.,
510 S.W.2d 455, 458-59 (Mo. 1974), with Sec. Ins. Co. of Hartford
v. Houser, 552 P.2d 308, 311 (Colo. 1976), River Valley Cartage Co.
v. Hawkeye-Sec. Ins. Co., 161 N.E.2d 101, 104 (Ill. 1959), and
Glenn v. Fleming, 799 P.2d 79, 88 (Kan. 1990).        Those courts
holding that the insurer's obligation for postjudgment interest
continued until postjudgment interest was paid relied heavily on
the ambiguity in the word "thereon" and the requirements of a valid
"tender" under common law.    See Houser, 552 P.2d at 311; River
Valley Cartage Co., 161 N.E.2d at 104; Glenn, 799 P.2d at 88.
Neither of those two words are present in the clause before us.
Although some courts have held that the previous version does not
meaningfully differ from the instant clause, they provided no
analysis. See Sours v. Russell, 967 P.2d 348, 354 (Kan. Ct. App.
1998); Tex. Farmers Ins. Co. v. Miller, No. 03-97-00233-CV, 1997 WL
746027, at *4 (Tex. App. Dec. 4, 1997) (unpublished).       We are
unpersuaded that their view is correct.

                                   -13-